OPINION OF THE COURT
Per Curiam.
By decision and order of this Court, dated December 5, 1991, *365the respondent was immediately suspended from the practice of law, pending further order of this Court, based upon conduct immediately threatening the public interest in that he failed to comply with the lawful demands of the Grievance Committee. By order of this Court dated June 12, 1992, the issues raised were referred to the Honorable Luigi R. Maraño, as Special Referee, to hear and report.
A petition containing four charges of failing to cooperate with a legitimate investigation of the Grievance Committee and two charges of failing to cooperate with the order of suspension was served on the respondent pursuant to an order of this Court, dated September 28, 1992, authorizing substituted service. The respondent failed to file an answer to the charges contained in the petition.
The petitioner now moves to impose discipline upon the respondent upon his default and has served the respondent with notice of its motion via publication in the Gannett Suburban Newspapers and the New York Law Journal for four successive weeks. The respondent has not replied to the motion to impose discipline upon his default.
The charges, if established, would require the imposition of a disciplinary sanction against the respondent. Inasmuch as the respondent has chosen not to appear or answer these proceedings, the charges must be deemed established. The petitioner’s motion to hold the respondent in default and to impose discipline is, therefore, granted. Accordingly, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Sullivan, Balletta and Friedmann, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Douglas M. Carter, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Douglas M. Carter is commanded to continue to *366desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that service of the order disbarring the respondent on default shall be made by regular certified mail, return receipt requested, to the following address, which the respondent has provided to the Grievance Committee: 7 West 3rd St., Mt. Vernon, N.Y., 11550.